=

oO OO Oa NO oO KF W ND

 

 

Case 4:20-cv-08680 Document1 Filed 12/08/20

MICHAEL R. SEVILLE, Esa. SBN 278164
CURTIS L. BRIGGS, Esa. SBN 284190
SEVILLE BRIGGS, LLP

3330 GEARY BLVD. 3®° FLOOR, EAST

SAN FRANCISCO, CA 94118

TELE: 415-324-8733
MICHAEL@SEVILLEBRIGGS.COM
CURTIS@SEVILLEBRIGGS.COM

VINCENT BARRIENTOS, Esa. SBN 314623
LAW OFFICE OF VINCENT BARRIENTOS
3330 GEARY BLVD. 3®° FLooR, EAST

SAN FRANCISCO, CA 94118

TELE: 415-324-8733
VINCENT@BARRIENTOSLAW.COM

ATTORNEYS FOR PLAINTIFF

LISA EPHREM
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
LISA EPHREM, CASE NO.:
Plaintiff, COMPLAINT FOR VIOLATION OF CIVIL
RIGHTS, VIOLATION OF FEDERAL
V. TORT CLAIMS ACT, AND DAMAGES

Page 1 of 22

THE UNITED STATES OF AMERICA (USA); JURY TRIAL DEMANDED

FEDERAL BUREAU OF PRISONS (FBOP);
DUBLIN FEDERAL CORECTIONAL
INSTITUTION; FEDERAL DENTION CENTER
SEATEC; JERON HARRIS individually and in his
official capacity as Correctional Officer for the
USA and FBOP; TAMARA MISCHEL
individually and in her official capacity as
Associate Warden for the USA and FBOP;
ANDREA GILES individually and in her official
capacity as Trust Fund Supervisor for the USA and
FBOP; JOHN LEMASTER individually and in his
official capacity as Associate Warden for the

USA and FBOP; DOCTOR DAVIS individually

1

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, FTCA & DAMAGES

 
oO Oo ON OO FR WwW DY =|

Case 4:20-cv-08680 Document1 Filed 12/08/20 Page 2 of 22

and in her official capacity as Chief Psychologist
for the USA and FBOP; SELENA RHANEY
individually and in her official capacity as Inmate
Counselor for the USA and FBOP; STEPHEN
DEWITT individually and in his official capacity as
Trust Fund Worker for the USA and FBOP; ALEX
CHAVEZ individually and in his official capacity
As Inmate Case Manager for USA and FBOP; and

 

 

 

DOES 1-50.
Defendants.
INTRODUCTION
1. This case arises out of a conspiracy by multiple employees of the Federal Bureau of

Prisons, to silence and punish Ms. Ephrem for reporting a sexual assault perpetrated against her
by Federal Bureau of Prisons’ employee Jeron Harris.
2. On or about August 2017, Mr. Harris sexually assaulted Ms. Ephrem, placing his hand on
Ms. Ephrem’s buttocks and cupping her breast. Prior to this date, Mr. Harris had repeatedly
sexually verbally harassed Ms. Ephrem and other female inmates under Mr. Harris’s supervision.
3. Ms. Ephrem subsequently filed a complaint under the Prison Rape Elimination Act
(hereinafter referred to as “PREA”) and notified multiple prison staff employees of the incidents.
In response, prison officials violated multiple PREA protocols and executed a coordinated effort
to punish Ms. Ephrem in a series of retaliatory actions. Prison officials completely ignored her
first PREA complaint, failed to separate Ms. Ephrem from her abuser, and notified her abuser of
her PREA complaint against him, all the while Ms. Ephrem lived in constant fear of another
attack or worse.
4. After her first PREA complaint was ignored by prison officials for a year and the sexual

harassment continued, Ms. Ephrem filed a second PREA complaint. In response, she was fired

2
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, FTCA & DAMAGES

 
oO O OA NO oO FR WO DY =

RO RO RO PRO PN PNP PR NP NP &-& B= = = o@&o Se Ee mr ho em oie
CO NN ODO oO FP W NYO |- FD O WON DD OT BR WHO DMPO =

 

 

Case 4:20-cv-08680 Document1 Filed 12/08/20 Page 3 of 22

without cause from her prison job in the trust fund commissary. Then she was transferred from
the Dublin Federal Correctional Institution, a low-level “camp” type of prison, to a high security
facility, the SeaTac Federal Detention Center, after Ms. Ephrem had already been approved to
transfer to a half-way house. This intentional act to punish Ms. Ephrem changed her custody
status thereby increasing her release date by over four months despite having no write ups or
other reasons for the transfer.

5. On June 28, 2019, the National Inmate Appeals denied Ms. Ephrem’s claim under PREA,
asserting that Ephrem’s claims were now moot because she had been transferred to a different
prison from where the sexual assault occurred.

6. As a result of the coordinated acts of the above named defendants, Ms. Ephrem suffers
from symptoms of Posttraumatic Stress Disorder, and serve anxiety such that it impacts her
ability to function on a daily basis.

7. Plaintiff brings this Complaint seeking to recover for general, special and punitive
damages, including reasonable attorney’s fees and costs.

JURISDICTION AND VENUE

8. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §
1331 in that this action arises under the laws of the United States of America and is
premised on the acts and omissions of the Defendant acting under color of federal law. This
Court further has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1346(b) in that this is a claim against the Defendant United States of America, for money
damages, accruing on or after January 1, 1945, for personal injury caused by the negligent

and wrongful acts and omissions of employees of the Government while acting within the

3
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, FTCA & DAMAGES

 
oo Oo ON OO KR WwW DY =

RO RO RDO PRO PO PR PO PN DMO | =& |S =| oe So mr h0u—dhdumrdhduiuvnd
oN OO fF WO NY |- FO O WON DW ON BR W DMB =

 

 

Case 4:20-cv-08680 Document1 Filed 12/08/20 Page 4 of 22

course and scope of their office or employment under the circumstances where the
Defendant, if a private person, would be liable to the Plaintiff.

9. Plaintiff has exhausted all administrative remedies pursuant to the Federal Tort Claims
Act (hereinafter “FTCA”), 28 U.S.C. § 2671. On June 28, 2019, the National Inmate Appeals
denied Plaintiff's complaint under PREA, asserting that Plaintiff's claims were now moot
because she had been transferred to a different prison from where the sexual assault occurred.
On June 28, 2019, Plaintiff's claims accrued for purposes of the FTCA statute of limitations.

10. Jurisdiction founded upon the federal law is proper in that this action is premised upon
federal causes of action under the Federal Tort Claims Act, 28 U.S.C. § 2671, et. seq. 4.
Pursuant to the FTCA, 28 U.S.C. § 2671, et. seq., the Plaintiff on or about December 19, 2019,
presented her claim to the appropriate federal agency for administrative settlement under the
FTCA requesting $1,000,000.00. On letter dated January 21, 2020, Plaintiff's claim was denied
for all time prior to December 30, 2017 and accepted for personal injury that occurred from
December 31, 2017 to December 19, 2019 in writing by the Western Regional Office of the
Federal Bureau of Prisons (Claim #TRT-WXR-2020-02148). This letter also stated that the
agency had up to six months to make a final determination of Plaintiffs administrative claim for
damages. Six-months later, on July 21, 2020, the agency did not provide a response denying or
accepting Plaintiffs claim. This lawsuit was then timely filed.

11. Jurisdiction is further founded upon Bivens v. Six Unknown Fed. Narcotics Agents,
403 U.S. 388 (1971).

12. This action is timely pursuant to 28 U.S.C. § 2401(b) in that it was presented to the

appropriate federal agency within two years of accrual and this action was filed within six

4
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, FTCA & DAMAGES

 
oO OO Oa NO oa FR WOW DY =|

NO RO RO PRO PN PN P NP DMO SB = = | @ eo em Ee em ow
CoN OO FR WO DY |= DO oO WAN DD Oo HR WO DY

 

 

Case 4:20-cv-08680 Document1 Filed 12/08/20 Page 5 of 22

months of June 27, 2020, the six-month period in which the FBP could have responded. They
did not respond.

13. Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and 1391(c), as the

events or omissions giving rise to the claims occurred in this judicial district.
PARTIES

14. Plaintiff Lisa Ephrem (hereinafter referred to as “PLAINTIFF”) is at all times herein
mentioned a citizen of the United States and a resident of Clackamas County in Oregon.
PLAINTIFF was a former inmate in the Federal Department of Corrections.

15. Defendant United States of America (hereinafter referred to as “USA” individually, or
“DEFENDANTS?” collectively) is subject to suit for personal injury caused by negligent and
wrongful acts and omissions of employees of the Government while acting within the scope of
their office or employment, under the circumstances where the Defendant, if a private person,
would be liable to the Plaintiff, pursuant to the Federal Tort Claims Act.

16. Defendant Federal Bureau of Prisons (hereinafter referred to as “FBOP” individually,
or “DEFENDANTS?” collectively) is the governing body of all federal prisons.

17. Defendant Dublin Federal Corrections Institution (hereinafter referred to as “DFCI”
individually, or “DEFENDANTS” collectively) is a low security federal correctional institution
with an adjacent minimum security satellite camp for female offenders located at 5701 8" Street,
Dublin, California 94568.

18. Defendant Federal Detention Center SeaTec (hereinafter referred to as “SEATEC”
individually, or “DEFENDANTS?” collectively) is a federal detention center for male and female

offenders located at 2425 South 200" Street, Seattle, Washington 98198.

S
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, FTCA & DAMAGES

 
mo OO ON OO FPF W DY =|

ND BRO RO PR PO PN PD PD HMO & 9 |= = = em em eo es Mm
OoOnN OO F WO NYS FF DO O DN DO OT FR WH YB =

 

 

Case 4:20-cv-08680 Document1 Filed 12/08/20 Page 6 of 22

19. Defendant Jeron Harris (hereinafter referred to as “HARRIS” individually, or
“DEFENDANTS” collectively) was, at the time of the incidents, an employee of DFCI and
FBOP as a correctional officer and trust fund worker. It is currently unknown to Plaintiff
whether HARRIS is still employed at DFCI or by the FBOP.

20. Defendant Associate Warden Tamara Mischel (hereinafter referred to as “MISCHEL”
individually, or “DEFENDANTS” collectively) was, at the time of the incidents, an employee of
DFCI and FBOP as an Associate Warden. It is currently unknown to Plaintiff whether
MISCHEL is still employed at DFCI or by the FBOP.

21. Defendant Andrea Giles (hereinafter referred to as “GILES” individually, or
“DEFENDANTS?” collectively) was, at the time of the incidents, an employee of DFCI and
FBOP as a trust fund supervisor. It is currently unknown to Plaintiff whether GILES is still
employed at DFCI or by the FBOP.

22. Defendant Associate Warden John LeMaster (hereinafter referred to as “LEMASTER”
individually, or “DEFENDANTS?” collectively) was, at the time of the incidents, an employee of
DFCI and FBOP as an Associate Warden. It is currently unknown to Plaintiff whether
LEMASTER is still employed at DFCI or by the FBOP.

23. Defendant Doctor Davis (hereinafter referred to as “DAVIS” individually, or
“DEFENDANTS?” collectively) was, at the time of the incidents, an employee of DFCI and
FBOP as the chief psychologist. It is currently unknown to Plaintiff whether DAVIS is still
employed at DFCI or by the FBOP.

24. Defendant Selena Rhaney (hereinafter referred to as “RHANEY” individually, or

“DEFENDANTS” collectively) was, at the time of the incidents, an employee of DFCI and

6
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, FTCA & DAMAGES

 
oOo Oo ON OO FPF WwW DY =

NO RO RO PR DN PD NM PD PB | =| =| =| we oS mo oe Ee oer
ON OO KR WwW NY | OD Oo WBN DO ON BR WO DY =

 

 

Case 4:20-cv-08680 Document1 Filed 12/08/20 Page 7 of 22

FBOP as an inmate counselor. It is currently unknown to Plaintiff whether RHANEY is still
employed at DFCI or by the FBOP.

25. Defendant Stephen Dewitt (hereinafter referred to as DEWITT”) individually, or
“DEFENDANTS?” collectively) was, at the time of the incidents, an employee of DFCI and
FBOP as a trust fund worker. It is currently unknown to Plaintiff whether DEWITT is still
employed at DFCI or by the FBOP.

26. Defendant Alex Chavez (hereinafter referred to as “CHAVEZ”) individually, or
“DEFENDANTS?” collectively) was, at the time of the incidents, an employee of DFCI and
FBOP as an inmate case manager. It is currently unknown to Plaintiff whether CHAVEZ is still
employed at DFCI or by the FBOP.

27. PLAINTIFF is ignorant of the true names and/or capacities of defendants sued herein
as DOES 1 through 50, inclusive, and therefore sue said defendants by such fictitious names.
PLAINTIFF will amend this complaint to allege their true names and capacities when
ascertained. PLAINTIFF believes and alleges that each of the DOE defendants is legally
responsible and liable for the incident, injuries and damages hereinafter set forth. Each
defendant proximately caused injuries and damages because of their negligence, breach of duty,
and negligent supervision. Each defendant is liable for his/her personal conduct, vicarious or
imputed negligence, fault, or breach of duty, whether severally or jointly, or whether based upon
agency, employment, ownership, entrustment, custody, care or control or upon any other act or
omission. PLAINTIFF will ask to leave to amend her complaint subject to further discovery.

FACTUAL ALLEGATIONS

28. On February 18, 2016, PLAINTIFF self-surrendered to DFCI to begin a 51-month

sentence for convictions related to mail fraud and identity theft.

4
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, FTCA & DAMAGES

 
—

oO © Oa NN DO OH FP W ND

 

 

Case 4:20-cv-08680 Document1 Filed 12/08/20 Page 8 of 22

29. On or about August 2017, PLAINTIFF began working in the commissary
department of the DFCI camp, where she was in daily contact with her abuser, HARRIS,
employed by the DFCI.

30. During the first few weeks of working in the commissary, PLAINTIFF overheard
HARRIS making sexual comments to other female inmates.

31. On or about the beginning of September 2017, HARRIS started making lude
sexual comments directly to PLAINTIFF. For example, “you have a lot of ass for a white
girl,” among other inappropriate and unsolicited comments.

32. PLAINTIFF never flirted with HARRIS or provided him with any sort of
interaction that could be interpreted as consensual.

33. | HARRIS also would command PLAINTIFF to bend over, and then position
himself behind her, so he could look at her buttocks while making sexual comments.

34. | HARRIS would purposely drop boxes and ask PLAINTIFF to pick up the
dropped boxes so he could look at her buttocks. If PLAINTIFF did not immediately pick up
the intentionally dropped boxes or resisted, HARRIS would call PLAINTIFF “fat and lazy,”
and tell her that her thighs looked like sausages in her tight pants. When PLAINTIFF
voiced her discomfort with his vulgar comments, HARRIS would reply with comments like,
“Fuck you! Who do you think you are? You’re a thief and that’s why you’re here!”

35. On or about October 2017, while working in the "cage" where the commissary is
stored, HARRIS, without notice, approached PLAINTIFF from behind and began to grab
and feel on her buttocks. PLAINTIFF told him to stop but HARRIS refused to stop and told
her, “What are you going to do?” Continuing the sexual assault, HARRIS next slid his hand
inside PLAINTIFF’s shirt and cupped her breast. HARRIS then put a finger over his own
mouth indicating to PLAINTIFF to be quiet. HARRIS further told PLAINTIFF that, “you
say anything and Ill have you out of here,” meaning if she reported the sexual assault,
PLAINTIFF would be shipped from low-security DFCI, to a higher security prison. This
incident went on for approximately 45 seconds. The sexual assault only stopped because

HARRIS heard someone enter the warehouse and he did not want to get caught in the act.

8
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, FTCA & DAMAGES

 
oO OO ON OO FR WO DY =|

NN MBO NO NO NHB YB YB YB NYO FSF | | | BF Fe ae ase Ss mo
On DO oO FPF Wo NY |= DOD O WBN DW OT FR WO DY =

 

 

Case 4:20-cv-08680 Document1 Filed 12/08/20 Page 9 of 22

36. Within a few days of the sexual assault, PLAINTIFF was approached by
HARRIS’s supervisor, GILES, to discuss his behavior toward the other female inmates. In
their conversation, GILES said, "He is a PREA case waiting to happen.” After GILES made
that statement, PLAINTIFF broke down in tears and confided in GILES that HARRIS had
been consistently harassing her verbally and had recently sexually assaulted her. GILES told
PLAINTIFF that she needed to file a PREA complaint.

37. Although PLAINTIFF was terrified that HARRIS would discover that she was
filing a PREA complaint against him, PLAINTIFF filed the complaint at the assurance of
GILES that he would never find out she filed the complaint against him. GILES assured
PLAINTIFF that she would be protected and no retribution would be administered against
her for asserting her rights under PREA.

38. Relying on the assurances of GILES, PLAINTIFF filed her first PREA complaint
on or about October 2017.

39. After her first PREA complaint was filed, the DFCI did not follow the PREA
guidelines. PLAINTIFF was not separated from her abuser, HARRIS. No welfare checks
were conducted by prison officials regarding PLAINTIFF’s safety from HARRIS.

40. Left unprotected and abandoned by the DFCI, PLAINTIFF did everything
possible within her power to protect herself. PLAINTIFF was fearful that she would be
sexually assaulted again or worse because the verbal sexual assault continued on an almost
daily basis because HARRIS was allowed to continue his duties working with the female
inmates that he sexually harassed.

41. Over the next ten months, PLAINTIFF contacted regional federal prison offices,
lawyers, trauma centers, the Federal Bureau of Investigations, the Attorney General’s
Office, the Inspector General’s Office and other entities begging for help but received none.
PLAINTIFF contemplated ending her life on several occasions.

42. Finally, on or about August 6, 2018, in response to PLAINTIFF’s cry for help,

Carolyn Staehle from Tri-Valley Haven located in Livermore, visited DFCI on behalf of

9
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, FTCA & DAMAGES

 
oO OO ON ODO oO FR WwW DY =

NR RD PRP PN PD PMP NM PNP NYO | |= @=@ = @=& |S em Kem em or
CoO nN On FPF WwW NYO |= BD O WON DMD ON BR WO NM =A

 

 

Case 4:20-cv-08680 Document1 Filed 12/08/20 Page 10 of 22

PLAINTIFF. MISCHEL denied Ms. Staehle’s admittance into the prison and told her, "that
she will deal with her (referring to PLAINTIFF)."

43. Shortly after Ms. Staehle’s attempted visit, DAVIS, the chief psychologist, visited
PLAINTIFF and confronted her about why she had contacted Tri-Valley Haven. Afraid that
she would be punished, PLAINTIFF told DAVIS about the sexual assault and harassment
inflicted upon her by HARRIS and the fact that nothing had been done about it including
DFCI outright ignoring her PREA complaint in violation of PREA law and protocol.

44. PLAINTIFF subsequently discovered that DFCI officials chose to ignore her first
PREA complaint altogether when MISCHEL visited PLAINTIFF and told her that nothing
would be done regarding her PREA complaint because, “it’s a he-said, she-said thing.”

45. Shortly after this conversation, LEMASTER met with HARRIS in the DFCI
warehouse to inform HARRIS that PLAINTIFF had filed a PREA complaint against him.
Revealing PLAINTIFF’s identity to her attacker is in direct violation of PREA guidelines
highlighting that the DFCI had no regard for the safety or concerns of PLAINTIFF or the
law under PREA.

46. PLAINTIFF learned from other female inmates that HARRIS was furious upon
learning about the PREA complaint against him. PLAINTIFF wrote to MISCHEL and
DAVIS about the revelation but received no response and was ignored again.

47. Between August 2017 and August 2018, HARRIS continued to verbally sexually
harass EPHREM on an almost daily basis.

48. On or about August 2018, PLAINTIFF filed a second PREA complaint because
DFCI prison officials had dismissed her first request.

49. On or about August 21, 2018, DEWITT, the commissary supervisor, fired
PLAINTIFF from her work position in the prison commissary as retaliation from prison
officials for her filing the second PREA complaint. The retaliatory firing was confirmed by
a female inmate who overheard a conversation between HARRIS and RHANEY, the

inmate’s counselor, regarding PLAINTIFF being fired for filing the complaint.

10
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, FTCA & DAMAGES

 
—_—

oOo O OA NN OO FP W DN

 

 

Case 4:20-cv-08680 Document1 Filed 12/08/20 Page 11 of 22

50. PLAINTIFF subsequently asked RHANEY for a BP-9 form, an administrate
remedy form, so that she could document the retaliatory firing. RHANEY asked
PLAINTIFF, "what for?" PLAINTIFF said she wanted to document the second PREA
compliant against HARRIS because the first PREA complaint had been ignored by prison
officials. RHANEY looked at PLAINTIFF and said, "Child, do you want him to lose his
job?" RHANEY refused to provide PLAINTIFF with the appropriate Administrative
Remedy forms. PLAINTIFF confronted RHANEY about the retaliatory firing and
requested to speak with the warden. Instead, RHANEY contacted DAVIS who verified the
retaliatory firing. In an attempt to remedy the retaliatory firing, DAVIS called the new trust
fund supervisor, Mrs. Weaver, and PLAINTIFF was reinstated at her commissary job.

51. Although PLAINTIFF was briefly reinstated in her job, the retaliation by DFCI
against PLAINTIFF was just beginning. On or about August 30, 2018, PLAINTIFF was
told by MISCHEL that she was being transferred to another prison. PLAINTIFF had
already signed paperwork to be transferred to a half-house in January 2019 but she was
assured that she would still be placed into a half-way house in a few months. Instead,
PLAINTIFF was transferred to a high security facility, SEATEC. This is despite having
served 30 months of her sentence at the low-level security “camp” DFCI and receiving no
write ups for any violations.

52. DAVIS and PLAINTIFF’s case manager, CHAVEZ, had intentionally changed
PLAINTIFF’s custody status to a higher level rendering her ineligible for camp type
custody.

53. This retaliatory act by DFCI, changed PLAINTIFF’s release date, increasing the
length of her in custody sentence by four months, and deprived her of seeing her mother
before she died and from seeing her then seven year-old son. .

54. | While at SEATEC, prison officials denied PLAINTIFF’s emergency furlough
request to visit her dying mother because PLAINTIFF’s custody level was “too high” which
was caused solely by DFCI transferring PLAINTIFF to SEATEC without cause.

11
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, FTCA & DAMAGES

 
ak

oO © OA NN ODO oa FPF W ND

 

 

Case 4:20-cv-08680 Document1 Filed 12/08/20 Page 12 of 22

55. | PLAINTIFF’s mother died on or about May 9, 2019. PLAINTIFF was not
allowed to say good bye to her mother because DEFENDANTS changed her custody status
to retaliate against her.

56. On May 17, 2019, PLAINTIFF was released from SEATEC into a halfway house, the
Northwestern Regional Reentry Center (hereinafter referred to as “NWRRC”) in Portland,
Oregon, approximately four months later than her original release date.

57. | PLAINTIFF had no incident reports or write ups while in custody.

58. | After two years, and two separate PREA complaints, DEFENDANTS still had not
ruled on PLAINTIFF’s PREA complaints. After two years, no action was taken on behalf
of DEFENDANTS to protect PLAINTIFF from HARRIS, or protect the countless other
female inmates that DEFENDANTS had implicitly granted HARRIS permission to sexually
assault and harass.

59. On June 28, 2019, Ian Connors, Administrator for National Inmate Appeals,
wrote to PLAINTIFF stating in summary that the issues PLAINTIFF had repeatedly raised
were now moot because she had been transferred to the NWRRC.

60. On or about September 30, 2019, PLAINTIFF was released from the NWRRC to
serve the rest of her term on probation.

61. PLAINTIFF suffers from symptoms of Posttraumatic Stress Disorder, and serve
anxiety such that it impacts her ability to function on a daily basis.

DAMAGES

62. PLAINTIFF was physically, mentally, and emotionally injured as a direct and
proximate result of the intentional and negligent acts of DEFENDANTS.

63. PLAINTIFF is entitled to recover damages pursuant to pain and suffering she endured
as a result of her rights being violated.

64. PLAINTIFF found it necessary to engage the services of private counsel to vindicate

the rights of PLAINTIFF under the law. PLAINTIFF is therefore entitled to an award of costs

12
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, FTCA & DAMAGES

 
—_

So Oo ON OD oO FP W ND

 

 

Case 4:20-cv-08680 Document1 Filed 12/08/20 Page 13 of 22

and/or attorney’s fees pursuant to statute(s) in the event that she is the prevailing party in this
action under the Federal Tort Claims Act, Bivens Claims, and 42 U.S.C §1988.
FIRST CAUSE OF ACTION
(Conspiracy)
(Violation of 42 U.S.C §1985)
(Against all Defendants)

65. | PLAINTIFF incorporates the allegations contained in the foregoing paragraphs as
though fully set forth herein in their entirety.

66. Between approximately August 2017 through May 2019, DEFENDANTS conspired
to unjustifiably punish PLAINTIFF for filing two separate PREA complaints against her abuser,
HARRIS.

67. DEFENDANTS cumulative actions evidence an agreement and coordinated effort to
deny PLAINTIFF’s rights under PREA, in order to protect HARRIS for his tortuous acts and
DEFENDANTS?’ numerous PREA violations.

68. DEFENDANTS had knowledge that HARRIS had sexually assaulted PLAINTIFF
when PLAINTIFF filed her first PREA complaint, yet DEFENDANTS intentionally chose to
violate PREA guidelines including failing to separate her from her abuser, notifying her abuser
of her PREA complaint, and intentionally ignoring PLAINTIFF’s first PREA complaint
altogether.

69. DEFENDANTS conspired to deprive PLAINTIFF of equal protection under the laws
by firing her from her work position, failing to separate her from her abuser, notifying her abuser
of her PREA complaint, and refusing give PLAINTIFF access to her rights under PREA.

70. In order to further protect HARRIS, MISCHEL denied Ms. Staehle’s visit to

PLAINTIFF to investigate her PREA complaint which is in violation of PREA guidelines.

13
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, FTCA & DAMAGES

 
oO ODN DO FR WwW DY =|

ND NM NO NM NY NY NY NY NY @ |B Bw ww ow oa a a
oN OasKR ON 3S OC OAN DBA RON BS

 

 

Case 4:20-cv-08680 Document1 Filed 12/08/20 Page 14 of 22

71. DEWITT fired PLAINTIFF from her work position in the commissary room after
PLAINTIFF filed her second PREA complaint.

72. Slowly realizing that PLAINTIFF would not go quietly and PLAINTIFF would
continue to fight for her rights under PREA, DEFENDANTS transferred PLAINTIFF to a high-
level security prison after she had already been approved a transfer to a low-security half-way
house, denying PLAINTIFF equal protection of the laws.

73. This and any many other acts show that DEFENDANTS had an agreement, to protect
HARRIS from PLAINTIFF’s PREA complaint and to punish PLAINTIFF for filing the PREA
complaints, and took calculated steps along the way in furtherance of that agreement.

74. Ultimately, two years after the sexual assault occurred, DEFENDANTS never even
ruled on her PREA complaint asserting that since she was now residing in a halfway house her
issues were now moot.

75. PLAINTIFF suffered and still suffers from Posttraumatic Stress Disorder and severe
emotional distress as a direct result of DEFENDANTS’ acts and omissions.

WHEREFORE, PLAINTIFF prays for damages herein set forth.
SECOND CAUSE OF ACTION
(Bivens Action: Violation of Eighth Amendment of the United States Constitution)
(Against HARRIS, MISCHEL, GILES, LEMASTER, DAVIS, RHANEY, DEWITT,
CHAVEZ, DOES 1-50)

76. PLAINTIFF incorporates the allegations contained in the foregoing paragraphs as
though fully set forth herein in their entirety.

77. PLAINTIFF has a constitutionally protected right to be free of cruel and unusual
punishment.

78. DEFENDANTS: acting under color of federal authority violated that right when

having knowledge of HARRIS sexually assaulting PLAINTIFF, DEFENDANTS intentionally

14
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, FTCA & DAMAGES

 
—_

NRO RO PRO PRO PO PR PO PNP PMO |= = = = 2 ew om 2 oes om
on Oo oO fF WY =~ DO DBN DW Oo BP WO MBS |= COC O BO NN OD MN BR W lp

 

 

Case 4:20-cv-08680 Document1 Filed 12/08/20 Page 15 of 22

chose to violate PREA protocol by notifying HARRIS of the PREA claim against him, denying
PLAINTIFF of Ms. Staehle’s visit, allowing HARRIS to continue working with PLAINTIFF,
refusing to investigate the first PREA complaint, and after two years not ruling on the PREA
complaint.

79. Further, DEFENDANTS decided to silence and punish PLAINTIFF by transferring
her to a high-security prison despite her already being approved for transfer to a halfway house.
This deprived her of seeing her mother before she passed and she had to spend an extra four
months in custody away from her son.

80. DEFENDANTS acted with deliberate indifference based on the repeated filings of
complaints and requests for help from PLAINTIFF, that were ultimately ignored by
DEFENDANTS.

81. PLAINTIFF lacks a statutory cause of action, or an available statutory cause of action
does not provide a meaningful remedy, and an appropriate remedy, namely damages, can be
imposed.

WHEREFORE, PLAINTIFF prays for damages herein set forth.
THIRD CAUSE OF ACTION
(Bivens Action: Violation of Fifth Amendment of the United States Constitution)
(Against FBOP, DFCI, HARRIS, MISCHEL, GILES, LEMASTER, DAVIS, RHANEY,
DEWITT, CHAVEZ, DOES 1-50)

82. | PLAINTIFF incorporates the allegations contained in the foregoing paragraphs as
though fully set forth herein in their entirety.

83. | PLAINTIFF was deprived of life, and liberty without due process of law when

DEFENDANTS ignored and dismissed PLAINTIFF’s first PREA complaint, and failed to

decide on her second PREA complaint.

15
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, FTCA & DAMAGES

 
oe Oo ON ODO oO FF WwW DY =

RO RO RO PO PN PP P PP NYO | | SB = = eo em eo or er
oN DO FP W HO | FD O WON DOD OT BR WO HBO =

 

 

Case 4:20-cv-08680 Document1 Filed 12/08/20 Page 16 of 22

84. PLAINTIFF exhausted all administrative remedies prior to filing her PREA
complaints and was provided no relief from DEFENDANTS. PLAINTIFF was denied her rights
under PREA and never received a ruling on her PREA complaints until she was transferred to
SEATEC.

85. DEFENDANTS conspired and acted in a coordinated effort to punish PLAINTIFF for
filing a PREA complaint against HARRIS for sexually assaulting her by denying PLAINTIFF
her rights under PREA.

86. PLAINTIFF lacks a statutory cause of action, or an available statutory cause of action
does not provide a meaningful remedy, and an appropriate remedy, namely damages, can be
imposed.

WHEREFORE, PLAINTIFF prays for damages herein set forth.
FOURTH CAUSE OF ACTION
(Bivens Action: Violation of First Amendment of the United States Constitution)
(Against FBOP, DFCI, HARRIS, MISCHEL, GILES, LEMASTER, DAVIS, RHANEY,
DEWITT, CHAVEZ, DOES 1-50)

87. PLAINTIFF incorporates the allegations contained in the foregoing paragraphs as
though fully set forth herein in their entirety.

88. DEFENDANTS prohibited PLAINTIFF from seeking help from outside resources,
namely denying Ms. Staehle from Tri-Valley Haven from visiting PLAINTIFF to follow up on
her first PREA complaint being ignored, thereby denying her of her rights under the First
Amendment of the United States Constitution.

89. PLAINTIFF lacks a statutory cause of action, or an available statutory cause of action
does not provide a meaningful remedy, and an appropriate remedy, namely damages, can be
imposed.

WHEREFORE, PLAINTIFF prays for damages herein set forth.

16
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, FTCA & DAMAGES

 
oO ON OOO FR WOW DY =

NO RO PRO RO PR PDP NO NM NHB =| =& ABA o& oS& eo em ew om ied
oN ODO FR WwW DY | DOD Oo DAN DW OH BR WO HYP =

 

 

Case 4:20-cv-08680 Document1 Filed 12/08/20 Page 17 of 22

FIFTH CAUSE OF ACTION
(Federal Tort Claims Act: Assault)
(Against Defendant United States)

90. | PLAINTIFF incorporates the allegations contained in the foregoing paragraphs as
though fully set forth herein in their entirety.

91. Defendant USA caused PLAINTIFF to fear further sexual assault because on or
about October 2017, HARRIS sexually assaulted PLAINTIFF by placing his hand on her
buttock and breast. DEFENDANTS, having knowledge of the sexual assault from the first
PREA complaint filed by PLAINTIFF, did nothing to punish HARRIS, remedy the harm,
institute preventative measures to stop future harm, and DEFENDANTS even refused to
acknowledge PLAINTIFF’s initial PREA complaint because they did not want HARRIS to
lose his employment position.

92. HARRIS sexually assaulted PLAINTIFF without cause. Defendants’ conduct was
neither privileged nor justified under statute or common law.

93. Asaresult of DEFENDANTS’ acts and omissions, PLAINTIFF was in fact,
placed in great apprehension of imminent harmful and offensive contact with her person.

94. At no time did PLAINTIFF consent to any of the acts by DEFENDANTS as
alleged hereinabove.

95. DEFENDANTS’ conduct as described above, caused PLAINTIFF to be
apprehensive that DEFENDANTS would subject her to further intentional invasions of her
right to be free from offensive and harmful contact and demonstrated that at all times herein,

DEFENDANTS had a present ability to subject her to an intentional offensive and harmful

touching.

17
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, FTCA & DAMAGES

 
—_

oO O©O Oa NO oO FP W ND

 

 

Case 4:20-cv-08680 Document1 Filed 12/08/20 Page 18 of 22

96. Asa direct and proximate results of Defendants’ unlawful conduct as alleged
hereinabove, PLAINTIFF has suffered physical injury, severe emotional distress,
humiliation, embarrassment, mental and emotional distress and anxiety, and economic harm.

97. Defendant USA is legally responsible for such action under the FTCA.

98. PLAINTIFF has a right to be free from unwanted or unwarranted contact with her
person and this right was violated by DEFENDANTS’ action or omissions, inclusive.

WHEREFORE, PLAINTIFF prays for damages herein set forth.
SIXTH CAUSE OF ACTION
(Federal Tort Claims Act: Battery)
(Against Defendant United States)

99. PLAINTIFF incorporates the allegations contained in the foregoing paragraphs as
though fully set forth herein in their entirety.

100. HARRIS intended to cause harmful and offensive contact to PLAINTIFF, when he
perpetrated a horrific sexual attack on PLAINTIFF by intentionally placing his hands on her
breast and buttocks against her will and without her consent.

101. HARRIS then placed a single finger over his mouth communicating to PLAINTIFF
that she must remain silent about the disgusting assault.

102. Defendant HARRIS was employed by defendant USA during the sexual assault and as
such USA is legally responsible for such action under the FTCA.

WHEREFORE, PLAINTIFF prays for damages herein set forth.
SEVENTH CAUSE OF ACTION
(Federal Tort Claims Act: Intentional Infliction of Emotional Distress)
(Against Defendant United States)

103. PLAINTIFF incorporates the allegations contained in the foregoing paragraphs as

though fully set forth herein in their entirety.

18
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, FTCA & DAMAGES

 
oO O OA NO OH FR W DYNO =|

NO RO PRO PR PN PN PP PR DMO S-& | | = & ew E& ew hom Er
oN DO oO fF WO DY |= OO oO WON DW ON BR WO HYP =

 

 

Case 4:20-cv-08680 Document1 Filed 12/08/20 Page 19 of 22

104. DEFENDANTS, and DOES 1-50 perpetrated a coordinated attack on PLAINTIFF
intending to silence and punish her for asserting her rights under PREA.

105. DEFENDANTS knew that HARRIS had repeatedly sexually harassed women and
likely knew that he had sexually assaulted other female inmates.

106. DEFENDANTS were made aware the HARRIS sexually assaulted PLAINTIFF when
she told GILES about the sexual assault that occurred on or about October 2017, and she filed
her first PREA complaint shortly thereafter.

107. DEFENDANTS having knowledge that HARRIS sexually assaulted PLAINTIFF,
intentionally ignored PLAINTIFF’s first PREA complaint because they wanted to protect
HARRIS’ employment position.

108. DEFENDANTS then violated multiple PREA provisions including investigating the
PREA complaint and more alarming, notifying the offending party, HARRIS, that a complaint
had been filed against him by PLAINTIFF.

109. During this time HARRIS, undeterred by the threat of punishment because he knew
prison officials and staff would protect him, HARRIS continued to sexually harass PLAINTIFF.

110. PLAINTIFF subsequently filed a second PREA complaint because the DFCI
administration refused to acknowledge her first PREA complaint.

111. In retaliation, DEFENDANTS then fired PLAINTIFF from her work position within
the DFCI and transferred PLAINTIFF to a high-security prison to punish HARRIS for asserting
her rights under PREA. This was after PLAINTIFF had already been housed at DFCI, a low-
level “camp” type prison, and PLAINTIFF had already been approved to be transferred to a half-

way housing facility shortly thereafter.

19
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, FTCA & DAMAGES

 
oOo O OA NN ODO oO FR WwW DY =

ND RO RO RD PN PN PO NM NYO | =| 2 = 2 eo eo a2 os |
on eo on F WO NYO FY FD O DB NN DO OT FPF W NY =|

 

 

Case 4:20-cv-08680 Document1 Filed 12/08/20 Page 20 of 22

112. DEFENDANTS acted intentionally and recklessly in violating PREA protocol because
they knew not only from PLAINTIFF, but from other female inmates, that HARRIS had been
sexually harassing inmates. This is confirmed by GILES who told PLAINTIFF, that HARRIS is
a PREA case waiting to happen.

113. DEFENDANTS’ conduct was extreme and outrageous because PLAINTIFF should
not have been punished by the DEFENDANTS for simply reporting a sexual assault to
DEFENDANTS. Further, a reasonable person would know that if they were sexually assaulted
and then forced to continue working with their attacker and had no recourse or avenue for
protection, that the most likely outcome would be severe emotional trauma with long lasting
effects. DEFENDANTS’ retaliatory actions and conduct caused PLAINTIFF severe emotional
distress including Posttraumatic Stress Disorder and severe anxiety which impact her ability to
function on a daily basis.

WHEREFORE, PLAINTIFF prays for damages herein set forth.
EIGHTH CAUSE OF ACTION
(Federal Tort Claims Act: Negligence)
(Against Defendant United States)

114. PLAINTIFF incorporates the allegations contained in the foregoing paragraphs as
though fully set forth herein in their entirety, except for any and all allegations of intentional,
malicious, extreme, outrageous, wanton or oppressive conduct by defendants, and any and all
allegations requesting punitive damages.

115. In the alternative, PLAINTIFF alleges DEFENDANTS’ negligent actions and/or
negligent failure to act within the scope and course of their employment, as set forth herein-

above approximately caused severe physical injury to PLAINTIFF.

20
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, FTCA & DAMAGES

 
—_—

oO O© OA NO oO FR W DN

 

 

Case 4:20-cv-08680 Document1 Filed 12/08/20 Page 21 of 22

116. DEFENDANTS owed a duty to PLAINTIFF to protect her from sexual assault and
ensure PLAINTIFF access to her rights under the constitution and PREA.

117. DEFENDANTS breached that duty when they ignored PLAINTIFF’s first PREA
complaint, allowed the near daily sexual harassment to continue by permitting HARRIS to
continue to working with PLAINTIFF, and instead of addressing PLAINTIFF’s second PREA
complaint, DEFENDANTS shipped PLAINTIFF off to a high security prison adding four more
additional months to PLAINTIFF’s sentence.

118. DEFENDANTS’ breach of duty was the cause of PLAINTIFF’s injuries because
DEFENDANTS knew that HARRIS had sexually assaulted PLAINTIFF yet DEFENDANTS
continued to allow HARRIS to work with PLAINTIFF thereby allowing the abuse to continue.

119. Asan actual and proximate result of said DEFENDANTS?’ negligence, and emotional
distress sustained by PLAINTIFF, PLAINTIFF has sustained severe emotional trauma and
anxiety.

WHEREFORE, PLAINTIFF prays for damages herein set forth.
NINTH CAUSE OF ACTION
(Federal Tort Claims Act: Negligent Infliction of Emotional Distress)
(Against Defendant United States)

120. PLAINTIFF incorporates the allegations contained in the foregoing paragraphs as
though fully set forth herein in their entirety, except for any and all allegations of intentional,
malicious, extreme, outrageous, wanton or oppressive conduct by defendants, and any and all
allegations requesting punitive damages.

121. In the alternative, PLAINTIFF alleges DEFENDANTS’ negligent actions and/or
negligent failure to act within the scope and course of their employment, as set forth herein-

above approximately cause severe physical injury and serious emotional distress to PLAINTIFF.

21
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, FTCA & DAMAGES

 
oO OO ON Oo FR WwW DY —

RO RO RO DN KDR KN ND ND NO SO FP HF ABA A S| 2 | em or
oN OO fF WY | FD O WON DO ON KR WO DY =

 

 

Case 4:20-cv-08680 Document1 Filed 12/08/20 Page 22 of 22

122. DEFENDANTS’ negligence was a substantial factor in causing PLAINTIFF serious
emotional distress including both physical and emotional suffering, fright, nervousness, anxiety,
worry, shock, humiliation, and shame.

WHEREFORE, PLAINTIFF prays for damages herein set forth.
JURY DEMAND

PLAINTIFF hereby demands a jury trial in this action.

PRAYER

WHEREFORE, PLAINTIFF prays for relief, as follows:

1. For general damages in a sum to be determined according to proof:

2. For special damages, including but not limited to medical expenses and other special
damages in a sum to be determined according to proof;

3. For punitive and exemplary damages against DEFENDANTS in amounts to be
determined according to proof;

4. For reasonable attorney’s fees pursuant to case law and statutes.

5. For any and all statutory damages allowed by law;

6. For cost of suit herein incurred; and

7. For such other and further relief as the Court deems just and proper.

DATED: December 8, 2020 LAW OFFICE OF VINCENT BARRIENTOS

/s/Vincent Barrientos
Vincent Barrientos
Attorney for Plaintiff

22
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, FTCA & DAMAGES

 
